Honorable Curtis Renfro         Opinion No. c-668
District Attmney
46th Judicial District          Re: Authority of Wilbarner
Vernon,   Texas                     County Hospital District
                                    to pay for land acquired
                                    for the establishmentand
                                    operation of a community
                                    center for mental health
                                    and mental retardation
                                    services, out of bond pro-
Dear Mr. Renfro:                    ceeds:
            Your request fer an opinion poses the fellowing
questions:
          A.    Wllbarger County has a hospital
      distrizt under Article 4494Q, Section 22,
      Acts of the 59th Legislature. euestlonr
      May the Reapltal District pay for this land
      to be used.by the State Department of Mental
      Health and Mental Retardation sut of the ori-
      ginal bond mney,voted to build the Wilbarger
      County Hospital?
            "2. Wilbarger County has levied a thirty
      cent iax for the purposes o'fpaying the interest
      on bonds and operation of the hospital. Question:
      May the Hospital District pay for this land set out
      In Question No. 1 out of money collected from this
      tax levy?'
          The bond issue of the Wilbarger County Hospital Dis-
trict referred to in your request was for the purpose of
constructingand equipping buildings for hospital purposes
within said District. The grant of an express power car-
ries with It by necessa'ryImplicationevery other power nec.es-
sary end proper to the execution of the power expressly grant-
ed. Pritchard & Abbott v. McKenna, 350 S.W.2d 333 (Tex.Su
1961); Terre11    Sparks, 104 Tex. 191, 135 S.W.'519 (1911
l&on v.TiK&---
             ,     S.W. 787 (Tex.Civ.App.1925, error dismissed,
w.0.j.).




                             -3.220-
Hon. Curtis Renfro, page 2 (C-668)


     In Moon v. Alred, supra, the court, after quoting'the
rule of constructiondeclared in Terre11 v. Sparks, supra,
amlied such rUle of CoIiStruction to the commIssioners~
courts power to Issue bonds to purchase a site for the court-
house and jail, stating: '.
           "The rule of constructionas declared In
     the above cases must control the instant case.
     While no Texas case has been found on all fours,
     as to the exact state of facts, with the case
     at bar, in other jurisdictionsthe question has
     been directly decided. In Territory v. Baxter,
     16 Okla. 359, 83 P. 709, the Supreme Court of
     Oklahoma, in construing a~statute Identical In
     substance with ours; held that the power to Issue
     bonds to purchase a site therefor,and that.power
     to issue bonds to build a courthouse likewise   lm-
     plied power to Issue such bonds to equip the same.
     To the same effect are the following: De Witt v.
     San Francisco, 2 Cal. 289; Sheidley v. Lynch, .95
     Ho. 487, 8 S.W. 434: State v. Board of Education,
     71 W.Va. 52, 76 S.E. 128, Ann.Cas. .lglhB,1238.
     The conclusion is therefore reached that the srder
     for the election is not void for want of atatherity
     to include the proposltiens for the purchase of
     site and equipment."
     in Attorney Seneral's Opinion c-646   (1966),   it   was held:
          !'Inview of the definitionsquoted above,
     mental health services and mental retardation
     services constitutemedical and hospital care,
     within the meaning of Section 9 cf Article IX
     of the Constitutionof Texas. Scott v. Guardian
     Life Insurence Co., 397 S.W.2d Ub3 (T .     A
     applicationpending)., Therefore, in 't"he'e%~p~'
     hospital district Is created for the ceunty, the
     county does not have the powderto levy taxes to
     provide for such medical services, as euch power
     and obligation rest exclusive,lyon the hospital
                                 ital District v.



           n. . .




                              - 3221-
Hon. Curtis Renfro, page 3 (CAf-%)


         "You are therefore advised in answer to
    your first question that Wilbarger County, under
    the facts submitted, does'not have authority to
    pay for land for the purpose of establishinga
    community center for mental health and mental rk-
    taxdation services out of tales collected for
    permanent improvementsto be used by Wilbarger
    County;~,rather,such powerremains in the Wllbar-.
    ger County Hospital District pursuant tomthe pro-
    visions of Section 9 of Article IX of the Consti-
    tution of Texas, Article J&g&q-22 and Article
    55&T-203,,Vernon's Civil Statutes. Thus, the Wil-
    barger County Hospital District may provide fer
    the establishmentand operation of a con@unity
    center for mental health and mental retardation
    services, pursuant to the provisions of Section
    3.01 of the Texas Mental Health and Mental Retar-
    dation Act, and has ~theauthority to purchase the
    land on which Is to be established such a facil-
    ity, to be operated by the Texas Department of
    Mental Health and Mental Retardation."
     You'are therefore'advlsedin answer to sour first
question that Wilbarger County RospitalDistrict may pay for
land on which is to be constructeda~commnity center for
mental health and mental retardation services, out.df the
bond .proceedsissued for the purpose of constructingand
equipping buildings for~hospitalpurposes .withIr~saId,Dis-
trict. Attorney Cenera'l'sCpinlons C-141 knd,C-646.
          Article @@&q-22, Vernon's Civil Statutes, provides
for the creation, establishment,maintenance and operation
of the Wilbarger County Hospital District, in accordance
with..thepurposes of Section 9 of Artlcle.IX of the:Constl-
       of Texas. Section 5 of~Artlcle u*q-22, provides
tu,tion~
In part:    -
          "Upon the creation of such hospital dia-
     trict, the board offdirectors shall have the
    power and authority and it shall be their duty
     to levy on all property subject to hospital
     district taxation for the benefit o,f
     the district at the same titietaxes are levied
     for county,purpoees,using the county values
    and the cetity taxrolls, a,tax of net to exceed
     Fifty Cents (506) &the Cne,HundredDollar6
    .($lOO)~valuatiohof all taxable property within
     the Jmspital district, for.the purpose of:



                           -3222-
.   .


    Hon. Curtis Recfro, page 4 (C-668)


         (1) paying the interest on and creating a
         sinking fund for bonds which~may be Issued by
         the hospital district for hospital purposes as
         herein provided; (2) providing for the opera-
         tion and maintenance of the hospital or hospital
         system; and (3) for the purpose of making further
         Improvementsand additions to the hospital system,
         and for the acquisitionof necessary sites there-
         for, by purchase, lease or condemnation."'(Em-
         phasis added).,
              Since Section 9 of Article IX of the Constitutionof
    Texas specificallyprohibits a county In which a hospital dis-
    trict is created from levying taxes to provide for medical
    services (AttorneyGeneral's Opinion c-646 and authorities
    cited therein),we assume that the tax levy referred to In
    your second question was not made by Wllbarger County; rather,
    that the levy was made by Wilbarger County Hospital District,
    pursuant to the provisions of Section 5 of Article 44944-22.
    If the levy Is for all three purposes stated in Section 5,
    which would Include “(3) for the,purposeof making further im-
    provementsand additions to the hospital system, and for~the
    aquisitionef necessary.sites therefor,by purchase,‘leaseor
    condemnation,"then you are advised that the Hospital Dis;trict
    may pay for.the land out of this taxilevy.~'If, on the other
    hand, the tax levy was only for purposes (1) and (2),~as set
    out In Section 5 of Article 4&&q-22, the land may not be paid
    for out of this levy, since, In that event, the Hospital Dls-
    trict chose not to levy a tax for such purpose.

                                  SUMMARY

         Land acquired by a hospital district for the
         purpose of establishinga community center for
         mental health and mental retardationservices
         may be paid for out of a bond Issue for the
         purpose of constructingand equipping buildings
         for hospital purposes within said district.
         Land acquired by Wilbarger Caunty Hospital
         District may bepaid for out of a tax levy
         by said Hospital District pursuant to the
         provisionsof Article 4494q-22, V.C.S., if
         said levy is for purposes Including “(3)
         for the purpose of making further impro~ve-
         ments and ,addItionsto the'hospitalsystem,
         and for the acquisitionof necessary sites



                                  -3223-
Hon. Curtis Renfro, page 5 (C-668)


     therefor, by purchase, lease or condemnation."
    If the tax levy by the District does not in-
    clude the purpose set out in Article 4494q-22,
    Section 5 (3), then land acquired may not be
    paid for out of such levy.
                          Yours very truly,
                          WAGWNER CARR
                          Attorney General



                           -//->Johc
                                   Reeves
                              Assistant
JR:mls
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
W. 0. Shultz
Gordon Houser
John Banks
Robert Flowers
APPROVED FOR THE ATTORNEY GENERAL
By: T. B. Wright




                           ,-3224-